Holmes, J.,
dissenting. In arriving at its determination, the majority herein, as well as the court of appeals, improperly interpreted R.C. 4117.10 (A), which in pertinent part is as follows:
“An agreement between a public employer and an exclusive representative entered into pursuant to Chapter 4117. of the Revised Code governs the wages, hours, and terms and conditions of public employment covered by the agreement. * * * Where no agreement exists or where an agreement makes no specification about a matter, the public employer and public employees are subject to all applicable state * * * laws * * * pertaining to the wages, hours, and terms and conditions of employment for public employees.”
The court of appeals relied upon the language “makes no specification about a matter” in the above section to hold that the vacation eligibility provisions of the collective bargaining agreements were not controlling, but instead that R.C. 9.44(A) controlled, and that appellees’ prior service vacation credits from all other political subdivisions and the state must be counted.
Here, there is no dispute that the subject of paid vacation time was a specific part of the collective bargaining agreements as written and agreed to by the parties. Therefore, it may reasonably be assumed that all facets of the subject were considered and resolved as part of the totality of such bargaining agreements. However, the court of appeals and now this majority interpret the language of “no specification about a matter” not as referring to vacation eligibility in general, but as referring specifically to the vacation credit resulting from prior public service under R.C. 9.44. The majority, as well as the court of appeals, concludes that since this benefit is not directly addressed by the agreements’ provisions regarding vacation eligibility, the provisions did not conflict with the statute. In effect, this majority concludes that a conflict would exist only if the agreements expressly excluded the benefit or provided a comparable benefit.
*25Greater Cleveland Regional Transit Authority’s interpretation of the statute is a reasonable one in that there was indeed complete coverage of the subject of vacation eligibility within the agreements themselves. The “makes no specification about a matter” clause follows the statute’s instructions that an R.C. Chapter 4117 agreement “governs the wages, hours, and terms and conditions of public employment covered by the agreement.” Thus, the term “matter” in the code provision seems to refer to a wage, hour, or a condition of employment (here, vacations) set forth in such an agreement.
Applying this analysis shows a clear conflict between the contract provisions in dispute and R.C. 9.44. As even appellees acknowledge, continuous service with GCRTA is the sole requirement in all cases for vacation eligibility under the agreements. In other words, continuous service with GCRTA is the only factor to be considered in deciding whether and how much vacation leave certain GCRTA employees receive. In contrast, R.C. 9.44 requires prior service with another public employer to be considered in deciding the amount of vacation leave to which an employee is entitled. However, by providing vacation leave only on the basis of continuous GCRTA service, the agreements necessarily exclude vacation leave based on any other factors.
When analyzed this way, this case is analogous to State, ex rel. Rollins, v. Cleveland Hts.-University Hts. Bd. of Edn. (1988), 40 Ohio St. 3d 123, 532 N.E. 2d 1289, and the appellate decisions on which GCRTA relies. It is another example of a case in which a collective bargaining agreement and a statute provide different eligibility requirements for a condition of employment. Thus, under Rollins and R.C. 4117.10(A), the contract provisions should prevail. The hourly employees are therefore not entitled to a writ of mandamus ordering vacation credit for their prior public service.
Thus, I respectfully dissent.
Moyer, C. J., and Wright, J., concur in the foregoing dissenting opinion.